TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00481-CR


In re Luis Noguez





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 98-0505, HONORABLE BOB PERKINS, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Luis Noguez seeks to appeal an order denying his motion for post-conviction DNA
testing.  The motion was denied on June 23, 2005.  The notice of appeal was filed on
September 30, 2005.  Because the notice of appeal was not timely, we lack jurisdiction to dispose
of the purported appeal in any manner other than by dismissing it for want of jurisdiction.  See
Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23
(Tex. Crim. App. 1996).  The appeal is dismissed.

				__________________________________________
				Diane Henson, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   August 31, 2007
Do Not Publish